Exhibit 10.1


2009 SYPRIS THREE-YEAR BONUS AGREEMENT


THIS AGREEMENT is effective as of [date of award], by and between Sypris
Solutions, Inc., a Delaware corporation (together with its subsidiaries,
“Company”), and _____________ (“Employee”).
 
WHEREAS, the Company is experiencing severe economic conditions in its chosen
markets, including historic reductions in North American heavy vehicle
production levels and the related tightening of global credit markets; and
 
WHEREAS, the Company believes that significant strategic opportunities are
likely to emerge for the Company as those markets recover; and
 
WHEREAS, the Company’s Compensation Committee (the “Committee”) and Board of
Directors (the “Board”) have determined that a select group of key employees is
critical to the Company’s successful pursuit of such strategic opportunities;
and
 
WHEREAS, the Committee and the Board have approved this 2009 Sypris Three-Year
Bonus Agreement (“Agreement”) in order to retain such key employees through the
expected period of such recovery.
 
NOW, THEREFORE, in reliance on the premises and terms hereof, the parties agree
as follows:
 
1.           Bonus Award.  On [date of award], the Company will pay the Employee
an amount equal to [______________] (the “Three-Year Bonus”), subject to the
following provisions:
 
a)         If the Company terminates the Employee without Cause before [third
anniversary of the grant date], then the Company will pay a pro rata portion of
the Three-Year Bonus within thirty (30) days of such termination date, and this
Agreement will automatically terminate without further notice or obligation by
the Company.
 
b)         If the Company terminates the Employee with Cause before [third
anniversary of the grant date],    then this Agreement will automatically
terminate without further notice or obligation by the Company.
 
c)         If the Employee terminates employment, for any reason, before [third
anniversary of the grant date], then this Agreement will automatically terminate
without further notice or obligation by the Company.
 
d)         All or any portion of the Three-Year Bonus may be paid in common
stock (valued at its closing price on [1 day prior to third anniversary of the
grant date], or any earlier termination date), at the sole election of the
Committee.
 
2.           Definition of Cause.  “Cause” means the Employee’s: (i) fraud,
gross negligence, willful misconduct or failure to perform essential job duties,
which causes material harm to the Business, and which remains uncured for thirty
(30) days after receipt of detailed written request for cure, (ii) conviction of
any felony or any other crime of moral turpitude, (iii) inability or
unwillingness to perform his or her duties for a continuous period of thirty
(30) days after receipt of the Company’s written notice thereof, and (iv) death
or disability.
 

--------------------------------------------------------------------------------


 
3.           Assignment.  This Agreement will be binding upon, and will be for
the benefit of the Company and the Employee, as well as their respective heirs,
personal representatives, successors and assigns.
 
4.           Notices.  Any notice to a party required hereunder may be hand
delivered, electronically transmitted by facsimile or e-mail, or sent by
registered or certified mail.
 
5.           Applicable Law; Disputes.  This Agreement will be governed by the
internal laws of the Commonwealth of Kentucky.  Any dispute arising under this
Agreement will be resolved by arbitration in Louisville, Kentucky, in accordance
with the commercial arbitration rules of the American Arbitration
Association.  The arbitration award will be final and binding upon the parties,
and judgment upon the award may be entered in any court having jurisdiction. In
the event the Employee incurs legal fees and other expenses to enforce any
rights or benefits in connection with this Agreement and is successful in
enforcing such rights or benefits, the Employee will be entitled to any
reasonable legal fees and expenses.  Otherwise, each party will pay its own
legal fees and expenses associated with any dispute.
 
6.           Amendment; Waiver.  This Agreement, together with any other written
agreements duly executed by an officer of the Company and the Employee, is the
entire agreement between the parties with respect to the subject matter hereof
and may only be amended, modified or terminated by a written instrument signed
by the parties hereto, which makes specific reference to this Agreement.  No
waiver of either party’s rights will be implied from any forbearance or
communication except a written waiver, expressly designated as such by the
waiving party.
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
effective as of the date first set forth above.


SYPRIS SOLUTIONS, INC.
 
EMPLOYEE
         
By:
  
 
Signed:
  
         
Name:
  
 
Name:
  
         
Date:
  
 
Date:
  


 
2

--------------------------------------------------------------------------------

 